SHAW, J., and BISHOP, J.
Appellants’ petition -for rehearing is for the most part based on the contention that they were not charged with the crime of conspiracy and hence the evidence tending to show that they entered into a conspiracy could not be considered by the jury or by this court.  Under section 182 of the Penal Code a conspiracy to commit any crime is an offense entirely separate from the crime which is the object of the conspiracy; and it is undoubtedly true that appellants, not having been *774charged with the crime of conspiracy, could not be convicted of it.  But where several persons conspire or combine together to commit any crime, each is criminally responsible for the acts of his associates or confederates committed in furtherance of the common design, and such conspiracy may be proved on the trial of any of the conspirators for a crime committed in furtherance of it, although the defendants are not charged with conspiracy. (People v. Brown, 59 Cal. 345, 352; People v. Holmes, 118 Cal. 444, 456 [50 Pac. 675] ; People v. Kauffman, 152 Cal. 331, 334 [92 Pac. 861]; People v. Creeks, 170 Cal. 368, 374 [149 Pac. 821]; People v. Ford, 25 Cal. App. 388, 397 [143 Pac. 1075] ; People v. Wilson, 76 Cal. App. 688, 694 [245 Pac. 781].)
It is also true that appellants cannot be convicted of the offense here charged merely because the evidence may show them to be guilty of some other offense, such' as resisting an officer, or violation of the ordinance regulating public speaking. But their acts in that respect may be scrutinized for the purpose of ascertaining their purpose in assembling; and if a part of that purpose was to commit a disturbance of the peace, the offense charged was complete even though no such disturbance actually occurred.
The action of the trial court in reading to the jury parts of section 415 of the Penal Code other than those we held applicable to the ease could not have prejudiced appellants, as there was no evidence to which such parts of the sections were applicable. (People v. Rivera, 75 Cal. App. 222 [242 Pac. 506].)
Other points made in the petition depend on an argument as to the credibility of certain evidence, which is beyond our review.
The petition for a rehearing is denied.
McLucas, P. J"., being absent, did not participate in this order.